Citation Nr: 1523333	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island, which assigned an initial 30 percent rating for PTSD, effective August 23, 2005.  (Note, a September 2009 Board decision granted service connection for PTSD, and the October 2009 RO decision implemented the grant of benefits by the Board). 

In a February 2012 rating decision, the RO increased the initial rating for PTSD to 50 percent and granted entitlement to an earlier effective date of July 15, 2004.  As higher schedular ratings are available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a February 2013 videoconference before the undersigned.  A hearing transcript is of record.  

In May 2014, the Board denied an initial rating for PTSD in excess of 50 percent.  The Veteran appealed the May 2014 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties to the appeal filed a joint motion to vacate the May 2014 Board denial and remand the issue back to the Board for action consistent with the joint motion.  In November 2014, the Court granted the joint motion, and the appeal has returned to the Board. 

In January 2015, the Veteran changed representation from the Disabled American Veterans to Robert V. Chisholm, Attorney.  In April 2015, the representative submitted additional evidence with a waiver of adjudication by the agency of original jurisdiction.  

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2014 joint motion determined that the May 2014 Board decision contained an inadequate statement of the reasons and bases to deny the Veteran's claim for a higher initial rating for PTSD.  The most recent VA treatment records are from January 2012 and he was last had a VA examination in December 2011.  The Veteran recently submitted an April 2015 private medical opinion indicating that his PTSD symptoms are materially worse than recorded at the last VA examination.  In this case, an updated VA PTSD examination and all VA psychiatric treatment records since January 2012 must be obtained before the appeal is reviewed on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA psychiatric treatment records for the Veteran after January 2012.  

2.  The originating agency should forward the Veteran an application for total disability rating based on individual unemployability.  The Veteran should be notified that if he wishes to pursue a claim for total disability rating based on individual unemployability, this application should be completed, including necessary information regarding occupational experience and education.  If the application is completed, the originating agency should forward the appellant notification of the evidence necessary to establish this claim, what evidence the appellant must supply and what evidence VA will provide, together with other VCAA notice.  

3.  After associating all updated VA treatment records with the record, schedule the Veteran for a VA PTSD examination with an appropriately qualified clinician.  

Access to the entire electronic record must be provided.  The examiner must acknowledge receipt and review of the entire electronic record.  A complete clinical evaluation with any testing deemed necessary must be conducted and all clinical findings must be reported in detail.  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  If the examiner's clinical determinations vary from the April 2015 private evaluation, the examiner must provide a detailed explanation as to why this is so.  If the examiner finds that the Veteran has psychiatric symptoms that are clear and distinguishable from service-connected PTSD, he or she should clearly identify these symptoms and explain why this is so.   

The examiner must specifically comment on any occupational impairment solely caused by PTSD.  

A complete rationale for all opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  After conducting the above development and additional action deemed necessary, adjudicate the claim, including the claim for total disability rating based on individual unemployability if the Veteran submits the necessary information to adjudicate it.  If any claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




